Exhibit 10.1
Execution Version


FIFTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT
FIFTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this “Agreement” or the
“Amendment”), dated as of March 8, 2018, relating to the Credit and Guarantee
Agreement, dated as of January 6, 2016 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement” and the Existing Credit
Agreement as modified by this Amendment, the “Amended Credit Agreement"), among
Kraton Polymers LLC, a Delaware limited liability company (the “U.S. Borrower”),
Kraton Polymers Holdings B.V., a besloten vennootschap met beperkte
aansprakelijkheid (a private limited liability company) organized under the laws
of the Netherlands, having its official seat (statutaire zetel) in The Hague,
the Netherlands, and registered with the Dutch trade register under number
27182100 (the “Euro Borrower” and, together with the U.S. Borrower, the
“Borrowers”), Kraton Corporation (formerly Kraton Performance Polymers, Inc.), a
Delaware corporation (“Parent”), certain subsidiaries of Parent, as Guarantors,
the Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders and as Dollar Replacement Term Lender and Euro Replacement Term
Lender. Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Amended Credit
Agreement.
RECITALS:
WHEREAS, on the Fifth Amendment Effective Date (as defined below), (A) the U.S.
Borrower shall borrow replacement term loans in an aggregate principal amount of
$300,000,000 (“Dollar Replacement Term Loans”) and (B) the Euro Borrower shall
borrow replacement term loans denominated in Euros in an aggregate principal
amount of €315,000,000 (the “Euro Replacement Term Loans” and, together with the
Dollar Replacement Term Loans, the “Replacement Term Loans”), in each case,
pursuant to Section 10.5(f) of the Existing Credit Agreement. The net proceeds
of the Replacement Term Loans will be used, together with available cash, to
make a voluntary prepayment in full of the balance of the aggregate principal
amount of the Loans outstanding on the Fifth Amendment Effective Date, together
with accrued interest thereon (such amounts collectively, the “Term Loan
Repayment Amount”).
WHEREAS, (A) the institution listed on Schedule I hereto as a replacement term
lender (the “Dollar Replacement Term Lender”) (i) has agreed, on the terms and
conditions set forth herein and in the Existing Credit Agreement, to provide the
amount of the Dollar Replacement Term Loans set forth opposite its name under
the heading “Dollar Replacement Term Loan Commitments” on Schedule I hereto (the
“Dollar Replacement Term Loan Commitments”) and (ii) by executing a signature
page to this Agreement, approves of the amendments to the Existing Credit
Agreement and the other Credit Documents as set forth in this Agreement and (B)
the institution listed on Schedule I hereto as a replacement term lender (the
“Euro Replacement Term Lender” and, together with the Dollar Replacement Term
Lender, the “Replacement Term Lenders”) (i) has agreed,





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


on the terms and conditions set forth herein and in the Existing Credit
Agreement, to provide the amount of the Euro Replacement Term Loans set forth
opposite its name under the heading “Euro Replacement Term Loan Commitments” on
Schedule I hereto (the “Euro Replacement Term Loan Commitments”) and (ii) by
executing a signature page to this Agreement, approves of the amendments to the
Existing Credit Agreement and the other Credit Documents as set forth in this
Agreement.
WHEREAS, each existing Term Lender that executes and delivers a consent in the
form of the Lender Consent attached to the Election Notice Memorandum (as
defined in the Cashless Roll Letter (as defined below)) posted to the Lenders (a
“Lender Consent”), as a Lender of Initial Term Loans, will be deemed (i) to have
agreed to the terms of this Amendment and the Amended Credit Agreement, (ii) to
have agreed to exchange (as further described in the Lender Consent) the
Allocated Amount (as defined in the Cashless Settlement of Existing Term Loans
letter, dated March 8, 2018 (the “Cashless Roll Letter”), by and among the
Borrowers and the Administrative Agent) of its existing Initial Term Loans for
Replacement Term Loans, in each case in an equal principal amount, and (iii)
upon the Fifth Amendment Effective Date to have exchanged (as further described
in the Lender Consent) the Allocated Amount of its existing Initial Term Loans
for Replacement Term Loans, in each case in an equal principal amount, which
will be effectuated either by exercising a cash-less exchange option or through
a cash settlement option selected by such Lender in its Lender Consent.
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1.         References. The rules of construction specified in Section
1.4 of the Existing Credit Agreement also apply to this Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall, after this Agreement
becomes effective, refer to the Amended Credit Agreement.


SECTION 2.         Replacement Term Loans.


(a)Subject to the terms and conditions set forth herein, the Dollar Replacement
Term Lender agrees to make a Dollar Replacement Term Loan to the U.S. Borrower
on the Fifth Amendment Effective Date in a principal amount not to exceed its
Dollar Replacement Term Loan Commitment. Subject to the terms and conditions set
forth herein, the Euro Replacement Term Lender agrees to make a Euro Replacement
Term Loan to the Euro Borrower on the Fifth Amendment Effective Date in a
principal amount not to exceed its Euro Replacement Term Loan Commitment. Unless
previously terminated, each of the Dollar Replacement Term Loan Commitments and
the Euro Replacement Term Loan Commitments shall terminate at 5:00 p.m., New
York City time, on the Fifth Amendment Effective Date.







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


(b)With effect from the Fifth Amendment Effective Date, the Euro Replacement
Term Loans shall be “Initial Euro Term Loans”, the Dollar Replacement Term Loans
shall be “Initial Dollar Term Loans”, the Replacement Term Loans shall be
“Initial Term Loans”, “Term Loans” and “Loans”, the Dollar Replacement Term
Lender shall be an “Initial Dollar Term Lender”, the Euro Replacement Term
Lender shall be an “Initial Euro Term Lender” and each of the Replacement Term
Lenders shall be an “Initial Term Lender” and a “Lender” with outstanding
Initial Term Loans under the Amended Credit Agreement.
SECTION 3.         Amendments to Credit Agreement. Effective as of the Fifth
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:


(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:


“Fifth Amendment” means the Fifth Amendment to Credit and Guarantee Agreement,
dated as of March 8, 2018 among the Borrowers, Parent, the other Credit Parties
party thereto, the Lenders party thereto and the Administrative Agent.
“Fifth Amendment Effective Date” means the first date when each of the
conditions under Section 6 of the Fifth Amendment have been met.
(b)         The following sections of the Existing Credit Agreement shall be
amended as follows:
(i)The definition of “Applicable Margin” in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:


““Applicable Margin” means (a) with respect to the Initial Dollar Term Loans (x)
that are Eurocurrency Rate Loans, 2.50% per annum and (y) that are Base Rate
Loans, 1.50% per annum; (b) with respect to the Initial Euro Term Loans that are
Eurocurrency Rate Loans, 2.00% per annum and (c) with respect to any Additional
Loan of any Class, the rate or rates per annum specified in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment.”
(ii)The definition of “Initial Term Loan Maturity Date” in Section 1.1 of the
Existing Credit Agreement is hereby amended to replace the words “January 6,
2022” with the words “March 8, 2025”.


(iii)Section 1 of the Existing Credit Agreement shall be amended to include a
new Section 1.8 as follows:





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version




“1.8     Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of Adjusted Eurocurrency Rate or, with respect to any
comparable or successor rate thereto, as applicable.”
(iv)Section 2.10(b) of the Existing Credit Agreement is hereby amended by
deleting the phrase “prior to the date that is six (6) months after the Fourth
Amendment Effective Date” and replacing it with the phrase “prior to the date
that is six (6) months after the Fifth Amendment Effective Date”.


(v)Section 2.15 of the Existing Credit Agreement is hereby amended to add a new
clause (f) as follows:


“(f)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted Eurocurrency Rate, for such Interest
Period and such circumstances are unlikely to be temporary or (ii) the
supervisor for the administrator of the rate referenced in clause (i)(x) or (y)
of the definition of “Adjusted Eurocurrency Rate” or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such rate shall no longer be used for
determining interest rates for loans, then the Adjusted Eurocurrency Rate shall
be (i) replaced by a comparable successor rate that is, at such time, broadly
accepted by the syndicated loan market for loans denominated in Dollars or
Euros, as applicable, in lieu of the rate set forth herein as determined by the
Administrative Agent with the consent of the Borrower Representative or (ii) if
no such broadly accepted comparable successor rate exists at such time, a
successor index rate as the Administrative Agent may determine with the consent
of the Borrower Representative and the Required Lenders with respect to the
applicable Class of Loans.”
(vi)Section 5.9(b) of the Existing Credit Agreement is hereby amended to add a
new sentence to the end of such section as follows:


“Notwithstanding the foregoing, the Borrower Representative shall not be
required to comply with this Section 5.9(b) with respect to any Material
Non-U.S. Subsidiary if (A) at the time such Person is determined to be a
Material Non-U.S. Subsidiary, there is less than €50,000,000 aggregate principal
amount of Euro Term Loans





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


outstanding or (b) the becoming of a Euro Guarantor hereunder by such Material
Non-U.S. Subsidiary would require the approval, (qualified or unqualified)
positive advice or be subject to the review or similar procedure which may
affect the outcome or timing of compliance with this Section 5.9(b), of any
works council or similar body (including the Dutch Works Council) and such
approval, or advice or result of review shall not have been obtained after the
Borrowers have used commercially reasonable efforts to obtain the same.”
SECTION 4.        Certain Agreements


(a)The parties hereto hereby agree that, for all purposes under the Amended
Credit Agreement and the other Credit Documents, (i) the Replacement Term Loans
will constitute Loans and Initial Term Loans and the term loan facilities
extended hereunder, each an Initial Term Facility and (ii) the Replacement Term
Lender will each be a Lender and a Term Lender.


(b)The parties hereto hereby agree that each of JPMorgan Chase Bank, N.A,
Deutsche Bank Securities Inc. and Credit Suisse Securities (USA) LLC
(collectively, the “Lead Arrangers”), in their capacity as such, shall be deemed
to constitute an Arranger under the Amended Credit Agreement and the other
Credit Documents.


SECTION 5.        Representations of the Credit Parties. Each Credit Party
represents and warrants that, as of the date hereof:


(a)the representations and warranties set forth in the Credit Documents are true
and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Fifth Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);


(b)no Event of Default or Default shall exist immediately prior to or after
giving effect to the transactions contemplated hereunder;


(c)immediately after giving effect to the transactions contemplated hereunder on
the Fifth Amendment Effective Date, (i) the sum of debt and other liabilities
(including contingent liabilities) of Parent and its Subsidiaries, taken as a
whole, does not exceed the present fair saleable value of Parent and its
Subsidiaries, taken as a whole, and the present assets of Parent and its
Subsidiaries, taken as a whole; (ii) the capital of Parent and its Subsidiaries,
taken as a whole, is not unreasonably small in relation to their business as
contemplated to be conducted after the Fifth Amendment Effective Date and the
consummation of the transactions hereunder; and (iii) Parent and its
Subsidiaries,





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


taken as a whole, have not incurred and do not intend to incur, or believe (nor
should they reasonably believe) that they will incur, debts and liabilities
(including contingent liabilities) beyond their ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise). For purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standards No.
5);


(d)each Credit Party has all requisite power and authority to enter into the
this Agreement and to carry out the transactions contemplated hereby;


(e)the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of each Credit Party that is a
party hereto;


(f)the execution, delivery and performance by Credit Parties of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Parent or any of its Restricted Subsidiaries, (ii) any of the
Organizational Documents of Parent or any of its Restricted Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Parent or any of its Restricted Subsidiaries; or (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Parent or any of its Restricted
Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;


(g)the execution, delivery and performance by the Credit Parties of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not require any material registration with, material consent or
material approval of, material notice to, or other material action to, with or
by, any Governmental Authority; and


(h)this Agreement has been duly executed and delivered by each Credit Party that
is a party hereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and principles of good faith and
fair dealing.


SECTION 5.        Conditions. This Agreement shall become effective as of the
first date (the “Fifth Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a)the Administrative Agent (or its counsel) shall have received from each
Credit Party, the Replacement Term Lenders and the Administrative Agent (i) a





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement or a
Lender Consent;


(b)the Administrative Agent shall have received (i) any required notice of
prepayment of Loans pursuant to Section 2.10(a) of the Existing Credit Agreement
and (ii) any required notice of borrowing of Replacement Term Loans pursuant to
Section 2.1(b) of the Existing Credit Agreement; provided, in each case, that
such notice of prepayment and notice of borrowing shall be delivered in
accordance with the time periods specified in Sections 2.10(a) and 2.1(b), as
applicable, of the Existing Credit Agreement or such shorter period as the
Administrative Agent may agree;


(c)the representations and warranties set forth in Section 5 above shall be true
and correct as of the Fifth Amendment Effective Date;


(d)the Administrative Agent shall have received a certificate, dated the Fifth
Amendment Effective Date and executed by a Responsible Officer of the Borrower
Representative, confirming the accuracy of the representations and warranties
set forth in Section 5 above;
(e)the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit K attached to the Existing Credit Agreement
from the chief financial officer of the U.S. Borrower that shall certify as to
the solvency of Parent and its Subsidiaries (on a consolidated basis) after
giving effect to the transactions contemplated hereunder;


(f)the Administrative Agent and the Lead Arrangers shall have received a duly
executed letter of direction from the Borrowers addressed to Administrative
Agent and the Lead Arrangers, directing the disbursement on the Fifth Amendment
Effective Date of the proceeds of the Replacement Term Loans made on such date;


(g)the Administrative Agent and the Lenders shall have received an executed copy
of the customary written opinion of Baker & McKenzie LLP, counsel for the Credit
Parties, and Blenheim Advocaten, Netherlands counsel for the Non-U.S. Credit
Parties, in each case, addressed to the Administrative Agent and the Lenders,
dated as of the Fifth Amendment Effective Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Arrangers (and each Credit Party hereby instructs such counsel to deliver such
opinion to the Administrative Agent and the Lenders);


(h)the Administrative Agent shall have received customary closing certificates
and documentation consistent with those delivered on the Closing Date and such
additional customary documents and filings as the Administrative Agent may
reasonably require to assure that the Replacement Term Loans contemplated hereby
are secured by the Collateral;





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version




(i)the payment of the Term Loan Repayment Amount by the Borrowers to the
Administrative Agent for the accounts of the existing Term Lenders, as a
voluntary prepayment in full of the Loans outstanding on the Fifth Amendment
Effective Date, shall occur substantially simultaneously with the Borrowing of
the Replacement Term Loans;


(j)the Borrowers shall have paid to Lenders, the Administrative Agent and the
Lead Arrangers the fees payable on the Fifth Amendment Effective Date referred
to in Section 2.8 of the Amended Credit Agreement and all expenses payable
pursuant to Section 10.2 of the Amended Credit Agreement or pursuant any other
letter agreement with the Lead Arrangers which have accrued to or are otherwise
payable on the Fifth Amendment Effective Date, in each case to the extent the
U.S. Borrower has received invoices therefor at least three Business Days prior
to the Fifth Amendment Effective Date;


(k)no later than three Business Days in advance of the Fifth Amendment Effective
Date, the Replacement Term Lenders shall have received all documentation and
other information reasonably requested by it in writing at least ten days in
advance of the Fifth Amendment Effective Date, which documentation or other
information is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act; and


(l)each Lead Arranger shall have received, for each Mortgaged Property (after
giving effect to any mortgage modifications to be entered into in connection
with this Agreement), (A) the completed Flood Certificate with respect such
property, which Flood Certificate shall be addressed to Collateral Agent and
otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Mortgaged Property is located in a Flood Zone, U.S. Borrower's written
acknowledgment of receipt of written notification from the Collateral Agent (x)
as to the existence of a Mortgage and (y) as to whether the community in which
such Mortgaged Property is located is participating in the Flood Program; (C) if
such Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that U.S. Borrower has obtained
a policy of flood insurance that is in compliance with all applicable
requirements of the Flood Program; and (D) if such Mortgaged Property is located
in a Flood Zone and is located in a community that does not participate in the
Flood Program, evidence that U.S. Borrower has obtained private flood insurance
that is in compliance with all applicable regulations or, in the absence of
regulations, is otherwise in form and substance reasonably satisfactory to
Collateral Agent.


SECTION 7.        Waivers. Solely in connection with the borrowing of the
Replacement Term Loans on the Fifth Amendment Effective Date and the voluntary
prepayment in full of the Loans in connection therewith, each of the Lenders
party hereto hereby waive any required notice of prepayment of Loans pursuant to
Section 2.10(a) of the Existing Credit Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


SECTION 8.        Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.


SECTION 9.        Confirmation of Guaranties and Security Interests. By signing
this Agreement, each Credit Party hereby confirms that (i) the obligations of
the Credit Party under the Existing Credit Agreement as modified hereby
(including with respect to the Replacement Term Loans) and the other Credit
Documents (x) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Amended Credit Agreement, Pledge and
Security Agreement, Dutch Security Agreements and the other Credit Documents and
(y) constitute Obligations and (ii) notwithstanding the effectiveness of the
terms hereof, the Guarantee, the Pledge and Security Agreement, Dutch Security
Agreements and the other Credit Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects. Each
Credit Party ratifies and confirms that all Liens granted, conveyed, or assigned
to any Agent by such Person pursuant to each Credit Document to which it is a
party remain in full force and effect, are not released or reduced, and continue
to secure full payment and performance of the Obligations as increased hereby.


SECTION 10.    Consent. The Borrowers and the Administrative Agent hereby
consent to the assignment of any Replacement Term Loans held by the Replacement
Term Lender on the date hereof; provided, that the applicable Borrower consents
to such assignment only to the extent that the amount and relevant assignee of
each such assignment has been disclosed by the Administrative Agent to the
applicable Borrower on or prior to the date hereof.


SECTION 11.        No Novation.     By its execution of this Agreement, each of
the parties hereto acknowledges and agrees that the terms of this Agreement do
not constitute a novation, but, rather, a supplement of the terms of a
pre-existing indebtedness and related agreement, as evidenced by the Amended
Credit Agreement.


SECTION 12.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 13.    Miscellaneous. This Agreement shall constitute a Credit Document
for all purposes of the Existing Credit Agreement. The Borrowers shall pay all
reasonable fees, costs and expenses of the Administrative Agent as agreed to
between the parties incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby (in the
case of any such fees and





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


reasonable out-of-pocket expenses incurred in connection with this Agreement or
the Term Loan Refinancing, subject to any agreed-upon limits contained in any
letter agreement with the Administrative Agent or its affiliates entered into in
connection with this Agreement or the Term Loan Refinancing). The execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Credit Documents, nor constitute a
waiver of any provision of any of the Credit Documents.


SECTION 14.    Incorporation. Sections 10.15 and 10.16 of the Existing Credit
Agreement, relating to, among other things, jurisdiction, waiver of jury trial,
venue, forum and service of process, are hereby incorporated and shall apply to
the parties hereto mutatis mutandis, to the same extent as if fully set forth
herein.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
KRATON POLYMERS LLC


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS HOLDINGS B.V.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




PARENT


KRATON CORPORATION


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




GUARANTORS


ELASTOMERS HOLDINGS LLC


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS U.S. LLC


By:/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


KRATON POLYMERS CAPITAL CORPORATION


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON CHEMICAL, LLC (formerly known as Arizona Chemical Company, LLC)


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM INTERMEDIATE LP


By:AZ Chem Partners I, LLC its general partner


By: AZ Chem Holdings LP, its sole member


By: AZ Chem Partners II LLC, its general partner


By: Kraton Polymers LLC, its sole member
        


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM US HOLDINGS INC.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer











--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version




AZ CHEM US INC.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM HOLDINGS LP


By:
AZ Chem Partners II LLC, its general partner



By:
Kraton Polymers LLC, its sole member





By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




AZ CHEM PARTNERS I LLC


By:
AZ Chem Holdings LP, its sole member



By:
AZ Chem Partners II LLC, its general partner



By:
Kraton Polymers LLC, its sole member

    
    
By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer

























--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


AZ CHEM PARTNERS II LLC


By:
Kraton Polymers LLC, its sole member





By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS NEDERLAND B.V.




By: /s/ Stephen E. Tremblay


Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




K.P. GLOBAL HOLDINGS C.V.


By: KP International Holdings LLC, its general partner


By: Kraton Holdings C.V., its sole member


By: Kraton Holdings II LLC, its general partner


By: Kraton C.V., its sole member


By: Kraton Holdings I LLC, its general partner


By: KP International C.V., its sole member


By: Kraton Polymers U.S. LLC, its general partner




By: /s/ Stephen E. Tremblay


Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer













--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


KP INTERNATIONAL C.V.


By: Kraton Polymers U.S. LLC, its general partner




By: /s/ Stephen E. Tremblay


Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KP INTERNATIONAL HOLDINGS LLC


By: Kraton Holdings C.V., its sole member


By: Kraton Holdings II LLC, its general partner


By: Kraton C.V., its sole member


By: Kraton Holdings I LLC, its general partner


By: KP International C.V., its sole member


By: Kraton Polymers U.S. LLC, its general partner




By: /s/ Stephen E. Tremblay


Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




K.P. INVESTMENT B.V.




By: /s/ Stephen E. Tremblay


Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact    







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


ADMINISTRATIVE AGENT


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent




By:
/s/ Vipul Dhadda    

Name:    Vipul Dhadda
Title:    Authorized Signatory




By:
/s/ Brady Bingham    

Name:    Brady Bingham
Title:    Authorized Signatory







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Dollar Replacement Term Lender and
Euro Replacement Term Lender




By:
/s/ Vipul Dhadda    

Name:    Vipul Dhadda
Title:    Authorized Signatory




By:
/s/ Brady Bingham    

Name:    Brady Bingham
Title:    Authorized Signatory







--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


Schedule I
COMMITMENTS
REPLACEMENT TERM LOAN COMMITMENTS
Replacement Term Lender
Dollar Replacement Term Loan Commitments
Euro Replacement Term Loan Commitments
Credit Suisse AG, Cayman Islands Branch
$300,000,000
€315,000,000
Total
$300,000,000
€315,000,000








